 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JUAN MONTENEGRO,                                   1:19-cv-01440-AWI-GSA-PC
12                Plaintiff,                            ORDER ADDRESSING PLAINTIFF’S
                                                        MOTION TO AMEND
13         vs.                                          (ECF No. 10.)
14   CDCR-MEDICAL,                                      ORDER INFORMING PLAINTIFF HE
                                                        HAS LEAVE TO AMEND THE
15                Defendant.                            COMPLAINT ONCE AS A MATTER OF
                                                        COURSE
16
                                                        THIRTY-DAY DEADLINE TO FILE
17                                                      FIRST AMENDED COMPLAINT
18                                                      ORDER FOR CLERK TO SEND
                                                        COMPLAINT FORM TO PLAINTIFF
19

20

21   I.     BACKGROUND
22          Juan Montenegro (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
23   action pursuant to 42 U.S.C. §1983. On October 15, 2019, Plaintiff filed the Complaint
24   commencing this action. (ECF Nos. 1, 2.)
25          On December 5, 2019, Plaintiff filed a motion to amend the Complaint. (ECF No. 10.)
26   II.    MOTION TO AMEND – FED. R. CIV. P. 15(a)
27          Plaintiff requests leave to amend the Complaint. Plaintiff may file an amended complaint
28   at this stage of the proceedings without leave of court. Under Rule 15(a) of the Federal Rule of
                                                    1
 1   Civil Procedure, a party may amend the party’s pleading once as a matter of course at any time
 2   before a responsive pleading is served. Otherwise a party may amend only by leave of the court,
 3   or by written consent of the adverse party, and leave shall be freely given when justice so requires.
 4   Fed. R. Civ. P. 15(a). Here, because Plaintiff has not previously amended the Complaint and no
 5   responsive pleading has been served in this action, Plaintiff has leave to file an amended
 6   complaint as a matter of course. Plaintiff shall be granted thirty days in which to file a First
 7   Amended Complaint.
 8          Plaintiff must demonstrate in his amended complaint how the conditions complained of
 9   have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d
10   227 (9th Cir. 1980). The amended complaint must allege in specific terms how each named
11   defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there is some
12   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo
13   v. Goode, 423 U.S. 36 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v.
14   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
15          As a general rule, an amended complaint supersedes the original complaint. See Loux v.
16   Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint is filed, the original
17   complaint no longer serves any function in the case. Therefore, in an amended complaint, as in
18   an original complaint, each claim and the involvement of each defendant must be sufficiently
19   alleged.
20          Plaintiff should note that although he has the opportunity to amend, it is not for the
21   purpose of adding allegations of events occurring after October 15, 2019, the date the initial
22   Complaint was filed. Moreover, Plaintiff may not change the nature of this suit by adding new,
23   unrelated claims in his amended complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
24   (no “buckshot” complaints).
25          The First Amended Complaint should be clearly and boldly titled “FIRST AMENDED
26   COMPLAINT,” refer to the appropriate case number, and be an original signed under penalty of
27   perjury.
28   ///

                                                      2
 1   III.      CONCLUSION
 2             Accordingly, IT IS HEREBY ORDERED that:
 3             1.    Plaintiff’s motion to amend, filed on December 5, 2019, is RESOLVED;
 4             2.    Plaintiff is informed that he has leave to amend the Complaint once as a matter of
 5                   course;
 6             3.    Plaintiff is granted thirty (30) days from the date of service of this order, in which
 7                   to file a First Amended Complaint as instructed by this order, using the court’s
 8                   form;
 9             5.    The First Amended Complaint should be clearly and boldly titled “First Amended
10                   Complaint,” refer to case number 1:19-cv-01440-AWI-GSA-PC, and be an
11                   original signed under penalty of perjury;
12             6.    The Clerk of Court shall send one § 1983 civil rights complaint form to Plaintiff;
13                   and
14             7.    Plaintiff is warned that the failure to comply with this order may result in the
15                   dismissal of this action for failure to obey a court order.
16
     IT IS SO ORDERED.
17

18          Dated:   January 17, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                       3
